

Vishay Precision Group Inc. 2010 Stock Incentive Program
 
1. Purpose
 
The Vishay Precision Group Inc. 2010 Stock Incentive Program (the “Program”)
provides for the grant of stock options, restricted stock and stock units to
executive officers, key employees and directors of Vishay Precision Group Inc.
(the “Company”) and its subsidiaries. The purpose of the Program is to enhance
the long-term performance of the Company and to provide the selected individuals
with an incentive to improve the growth and profitability of the Company by
acquiring a proprietary interest in the success of the Company.
 
2. Definitions
 
Whenever used in the Program, the masculine pronoun shall be deemed to include
the feminine, the singular to include the plural, unless the context clearly
indicates otherwise, and the following capitalized words and phrases shall have
the meaning set forth below unless the context plainly requires a different
meaning:
 

      (a)       “Agreement” means the written agreement between the Company and
a Participant, or other documentation, evidencing an Award.   (b) “Award” means
a Stock Option, Restricted Stock, Unrestricted Stock or Stock Unit.   (c)
“Board” means the Board of Directors of the Company.   (d) “Cause” means conduct
by a Participant amounting to (1) fraud or dishonesty against the Company, (2)
willful misconduct, repeated refusal to follow the reasonable directions of the
Board of Directors of the Company, or knowing violation of law in the course of
performance of the duties of Participant's employment with the Company, (3)
repeated absences from work without a reasonable excuse, (4) intoxication with
alcohol or drugs while on the Company's premises during regular business hours,
(5) a conviction or plea of guilty or no contest to a felony or a crime
involving dishonesty, or (6) a breach or violation of any Company policies
regarding employee conduct, or a breach or violation of the terms of any
employment or other agreement between Participant and the Company.   (e) “Class
B Common Stock” means the Class B common stock, $0.10 par value per share, of
the Company.   (f) “Code” means the Internal Revenue Code of 1986, as amended.  
(g) “Committee” means the Compensation Committee of the Board of Directors of
the Company.  

--------------------------------------------------------------------------------




      (h)       “Common Stock” means the common stock, par value $0.10 per share
of the Company, other than Class B Common Stock.   (i) “Company” means Vishay
Precision Group Inc. a Delaware corporation, or any successor organization.  
(j) “Consent” has the meaning prescribed in Section 13 below.   (k) “Disability”
means a physical or mental condition which, in the judgment of the Committee,
permanently prevents a Participant from performing his usual duties for the
Company or such other position or job which the Company makes available to him
and for which the Participant is qualified by reason of his education, training
and experience. In making its determination, the Committee may, but is not
required to, rely on advice of a physician competent in the area to which such
Disability relates. The Committee may make the determination in its sole
discretion and any decision of the Committee shall be binding on all parties.  
(l) “Employee” means a full-time, nonunion, salaried employee, as that term is
understood under the common law, of the Company.   (m) “Exercise Price” means
the price per share at which Common Stock may be purchased upon exercise of a
Stock Option.   (n) “Expiration Date” means the last date upon which a Stock
Option can be exercised, as described in Section 6(b).   (o) “Fair Market Value”
means, for any particular date, the last sale price of the Common Stock on the
New York Stock Exchange or, if no reported sales take place on the applicable
date, the average of the high bid and low asked price of the Common Stock as
reported for such date or, if no such quotation is made on such date, on the
next preceding day on which there were quotations, provided that such quotations
shall have been made within the ten (10) business days preceding the applicable
date. In the event that the Fair Market Value cannot be thus determined, it
shall be determined in good faith by the Committee.   (p) “Involuntary
Termination” means a Termination of Employment but does not include a
Termination of Employment for Cause or a Voluntary Resignation.   (q)
“Participant” means an individual to whom an Award is granted pursuant to the
Program.   (r) “Program” means the 2010 Vishay Precision Group Inc. Stock
Incentive Program.   (s) “Program Action” has the meaning prescribed in Section
13 below.   (t) “Restricted Stock” means restricted shares of Common Stock that,
until vested, may not be transferred and are forfeitable.  

-2-
 

--------------------------------------------------------------------------------




(u) “Retirement” means a Termination of Employment from the Company or a
Subsidiary, with the consent of the Company, on or after the earliest “normal
retirement age” defined under any tax qualified retirement plan maintained by
the Company.   (v) “Stock Option” or “Option” means a right to purchase shares
of Common Stock granted pursuant to Section 6 of this Program, which shall not
be treated as an incentive stock option under section 422 of the Code.   (w)
“Stock Unit” means the right to receive a share of Common Stock on a date
determined by the Committee and set forth in the applicable Agreement.   (x)
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if, at the time of the granting of
the Award, each of the corporations other than the last corporation in the
unbroken chain owns stock equal to 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in the chain.  
      (y)       “Termination of Employment” means the termination of the
employee-employer relationship between an Employee and the Company or a
Subsidiary, or the termination of service as a member of the Board, regardless
of the fact that severance or similar payments are made to the Participant, for
any reason, including, but not limited to, a Voluntary Resignation, Involuntary
Termination, termination for Cause, death, Disability or Retirement. The
Committee shall, in its absolute discretion, determine the effect of all matters
and questions relating to a Termination of Employment, including, but not by way
of limitation, the question of whether a leave of absence constitutes a
Termination of Employment, or whether a Termination of Employment is for Cause.
If a Participant is both an Employee and a member of the Board or if a
Participant ceases to be an Employee or Board member and immediately commences
service in the other capacity, then a Termination of Employment shall occur when
the Participant` is neither an Employee nor a member of the Board.   (z)
“Unrestricted Stock” means unrestricted shares of Common Stock.   (aa)
“Voluntary Resignation” means a Termination of Employment as a result of the
Participant's resignation.  

3.Administration
 
     a) The Program shall be administered by the Committee, which shall consist
of at least two directors who are not Employees of the Company or a Subsidiary.
The members of the Committee shall be appointed by, and serve at the pleasure
of, the Board. To the extent required for transactions under the Program to
qualify for the exemptions available under Rule 16b-3
 
-3-
 

--------------------------------------------------------------------------------



promulgated under the Securities Exchange Act of 1934, the members of the
Committee shall be “non-employee directors” within the meaning of Rule 16b-3. To
the extent required for compensation realized from Awards to be deductible by
the Company pursuant to section 162(m) of the Code, the members of the Committee
shall be “outside directors” within the meaning of section 162(m).
Notwithstanding the foregoing, no grant of an Award shall be invalidated if the
Committee is not so constituted. If the Committee does not exist, or for any
other reason determined by the Board, the Board may take any action under the
Program that would otherwise be the responsibility of the Committee.
 
     b) The Committee shall have full authority, in its discretion, (a) to
determine the Employees of the Company or any Subsidiary to whom Awards shall be
granted and the terms and provisions of each Award, subject to the provisions of
this Program, (b) to exercise all of the powers granted to it under this
Program, (c) to construe, interpret and implement the Program and any Agreement,
(d) to prescribe, amend and rescind rules and regulations relating to this
Program, including rules governing its own operations, (e) to determine the
terms and provisions of the respective Agreement with each Participant, (f) to
make all determinations necessary or advisable in administering the Program, and
(g) to correct any defect, supply any omission and reconcile any inconsistency
in the Program. The Committee's determinations under the Program need not be
uniform and may be made by it selectively among persons who receive, or are
eligible to receive, Awards under the Program (whether or not such persons are
similarly situated). The Committee's decisions shall be final and binding on all
Participants.
 
     c) Action of the Committee shall be taken by the vote of a majority of its
members. The determination of the Committee on all matters relating to the
Program or any Agreement (including, without limitation, the determination as to
whether an event has occurred resulting in a forfeiture or a termination or
reduction of the Company's obligations in accordance with the terms of this
Program) shall be final, binding and conclusive. No member of the Committee
shall be liable for any action or determination made in good faith with respect
to the Program or any award thereunder.
 
     d) Notwithstanding any other provision of the Program, the Committee (or
the Board acting instead of the Committee), may delegate to one or more officers
of the Company the authority to designate the individuals (other than such
officer(s) or any member of the Board), among those eligible to receive awards
pursuant to the terms of the Program, who will receive Awards and the size of
each such grant, to the fullest extent permitted by Section 157 of the Delaware
General Corporation Law (or any successor provision thereto).
 
     e) With respect to Awards granted to members of the Board who are not
employees of the Company, the Program shall be administered (as otherwise set
forth in this Section 3), including determining which individuals shall receive
Awards and the terms of any such Awards, solely by the Board.
 
4. Shares Available
 
     a) Subject to adjustment in accordance with Section 4(b), the number of
shares of Common Stock for which Awards may be granted under this Program is
500,000, which may consist of treasury shares or authorized but unissued shares.
The maximum number of shares of
 
-4-
 

--------------------------------------------------------------------------------



Common Stock subject to Awards granted under this Program to any participating
Employee for any year shall not exceed 250,000 shares, subject to adjustment in
accordance with Section 4(b), below. To the extent permitted by law, any shares
of Common Stock attributable to the unexercised or otherwise unsettled portion
of any Award that is forfeited, canceled, expires or terminates for any reason
without being exercised or otherwise settled in full shall again be available
for the grant of Awards under this Program, and any shares of Common Stock
tendered to the Company in payment of the Exercise Price of a Stock Option shall
also be available for the grant of Awards under this Program, provided that no
more than 500,000 shares of Common Stock cumulatively shall be available under
this Program at any time.
 
     b) If there is any change in the outstanding shares of Common Stock by
reason of a stock dividend or distribution, or stock split-up, or by reason of
any merger, consolidation, spinoff or other corporate reorganization in which
the Company is the surviving corporation, the number of shares that may be
delivered under the Program and the number of shares subject to each outstanding
Award, and, if appropriate, the Exercise Price under each such Option, shall be
equitably adjusted by the Committee, whose determination shall be final, binding
and conclusive. After any adjustment made pursuant to this Section 4(b), the
number of shares subject to each outstanding Award shall be rounded down to the
nearest whole number.
 
5. Eligibility
 
Officers, other Employees of the Company or a Subsidiary, and members of the
Board, who are responsible for or contribute to the management, growth, and
profitability of the business of the Company or a Subsidiary are eligible for
participation in this Program. The selection of individuals for participation in
the Program shall be made by the Committee, based on a subjective evaluation of
each individual's performance and expected future contribution to the Company
and its Subsidiaries, and may take into account the recommendations of the Chief
Executive Officer of the Company.
 
6. Granting of Stock Options
 
     a) Grant of Stock Options. The Committee, in its discretion, may grant
Stock Options during any year that this Program is in effect to any eligible
Employee. The terms of each Stock Option shall be contained in an Agreement,
which shall contain the number of shares of Common Stock covered by the Option,
the period during which the Option may be exercised, the Exercise Price, and any
additional terms and conditions not inconsistent with this Program that the
Committee deems to be appropriate. The Committee shall have complete discretion
in determining the number of shares of Common Stock subject to each Option grant
(subject to the share limitations set forth in Section 4(a)) and, consistent
with the provisions of this Program, the terms, conditions and limitations
pertaining to each Option. The terms of Options need not be uniform among
Participants. By accepting a Stock Option, a Participant thereby agrees that the
Option shall be subject to all of the terms and conditions of this Program and
the applicable Agreement.
 
     b) Option Term. The duration of each Option shall be specified in the
Agreement and shall not exceed ten (10) years.
 
-5-
 

--------------------------------------------------------------------------------



     c) Option Price. The Exercise Price of the Common Stock purchasable under
any Stock Option shall be determined by the Committee and set forth in each
Agreement, subject to adjustment in accordance with Section 4(b). The Exercise
Price shall not be less than the Fair Market Value of a share of Common Stock on
the date the Option is granted.
 
     d) Exercise of Stock Options. Each Agreement shall contain a vesting
schedule, which shall specify when the Stock Option shall become vested and thus
exercisable; provided, however, that subsequent to the grant of an Option, the
Committee, at any time before complete termination of such Option, may
accelerate the time or times at which such Option may be exercised in whole or
in part, and may permit the Participant or any other designated person acting
for the benefit of the Participant to exercise all or any part of the Option
during all or part of the remaining Option term specified in Section 6(a),
notwithstanding any provision of the Agreement to the contrary.
 
     e) Termination of Employment.
 
          (i) Death or Disability. If a Participant has a Termination of
Employment as a result of death or Disability, the time at which the unexercised
portion of any Option becomes exercisable may be accelerated, including to make
the Option immediately exercisable in full. Except as otherwise provided in an
applicable Agreement, the Option, to the extent that it is not exercisable on
the date of termination, shall expire and terminate on such date of termination
and the Option, to the extent that it is exercisable (including after any
acceleration of vesting) on such date of termination, shall expire and terminate
on the earlier of the Expiration Date or first anniversary of the Participant's
death or disability. Any exercise of an Option following a Participant's death
shall be made only by the Participant's executor or administrator, unless the
Participant's will specifically disposes of such award, in which case such
exercise shall be made only by the recipient of such specific disposition. If a
Participant's personal representative or the recipient of a specific disposition
shall be entitled to exercise an Option pursuant to the preceding sentence, such
representative or recipient shall be bound by all the terms and conditions of
the Program and the applicable Agreement which would have applied to the
Participant.
 
          (ii) Retirement. If a Participant has a Termination of Employment due
to Retirement, the time at which the unexercised portion of an Option becomes
exercisable may be accelerated, including to make the Option immediately
exercisable in full. Except as otherwise provided in an applicable Agreement,
the Option, to the extent that it is not exercisable on the date of Retirement,
shall expire and terminate on such date of Retirement and the Option, to the
extent that it is exercisable (including after any acceleration of vesting) on
such date of retirement, shall expire and terminate on the earlier of the
Expiration Date of the Option term or the first anniversary of the Participant's
Retirement.
 
          (iii) Other Termination. Except as otherwise provided in an applicable
Agreement, if a Participant has a Termination of Employment for reasons other
than as provided in subsections (i) and (ii) above, the Option, to the extent
that it is not exercisable on the date of termination, shall expire and
terminate on such date of termination and the Option, to the extent that it is
exercisable (including after any acceleration of vesting) on such date of
termination, shall expire and terminate on the earlier of the Expiration Date of
the Option or on the 60th day
 
-6-
 

--------------------------------------------------------------------------------



after the Participant's termination; provided, however, that the unexercised
portion of any Option (including any vested portion) shall expire and terminate
immediately upon a Termination of Employment for Cause.
 
          (iv) In the event that the Company in its sole discretion determines
that the Participant has, at any time during the 12-month period following
Termination of Employment violated the terms of any agreement with the Company
or a Subsidiary regarding (i) engaging in a business that competes with the
business of the Company or any Subsidiary, (ii) interfering in any material
respect with any contractual or business relationship of the Company or any
Subsidiary, or (iii) soliciting the employment of any person who was during such
12-month period, a director, officer, partner, Employee, agent or consultant of
the Company or a Subsidiary, then (x) all outstanding unexercised Stock Options
issued to the holder pursuant to the Program shall be forfeited and (y) upon
written request from the Company, the Participant shall pay to the Company any
gain realized upon the exercise of an Option within the 12-month period
preceding the violation or such other period as may be set forth in the
applicable Agreement.
 
     f) Transfer of Option. Unless the Committee determines otherwise at the
time an Option is granted, no Option granted under the Program shall be
assignable or transferable other than by will or by the laws of descent and
distribution, and all Options shall be exercisable during the life of the
Participant only by the Participant or his legal representative.
 
     g) Substituted Options. Notwithstanding anything to the contrary in this
Section 6, any Option issued in substitution for an option previously issued by
another entity, which substitution occurs in connection with a transaction to
which Code section 424(a) is applicable, may provide for an exercise price
computed in accordance with such Code section and the regulations thereunder and
may contain such other terms and conditions as the Committee may prescribe to
cause such substitute Option to contain as nearly as possible the same terms and
conditions (including the applicable vesting and termination provisions) as
those contained in the previously issued option being replaced thereby.
 
7. Exercise of Stock Options
 
A Stock Option shall be exercised by the delivery of a written notice of
exercise to the Vice President and Secretary of the Company, or such other
person specified by the Committee, setting forth the number of shares of Common
Stock with respect to which the Option is to be exercised, accompanied by full
payment of the Exercise Price and, pursuant to Section 16, any required
withholding taxes. Payment of the Exercise Price for the shares of Common Stock
being purchased shall be made: (a) by certified or official bank check (or the
equivalent thereof acceptable to the Company), or (b) at the discretion of the
Committee and to the extent permitted by law, by such other provision as the
Committee may from time to time prescribe. The Committee may allow exercises to
be made by means of a “brokered cashless exercise,” with the delivery of payment
as permitted under Federal Reserve Board Regulation T, subject to applicable
securities law restrictions, or by any other means which the Committee
determines to be consistent with the Program's purpose and applicable law.
Payment shall be made on the date that the Option or any part thereof is
exercised, and no shares shall be issued or delivered upon exercise of an Option
until full payment has been made by the Participant. Promptly after
 
-7-
 

--------------------------------------------------------------------------------



receiving payment of the full Exercise Price, the Company shall, subject to the
provisions of Section 13, deliver to the Participant, or to such other person as
may then have the right to exercise the Option, a certificate for the shares of
Common Stock for which the Option has been exercised.
 
8. Employees Based Outside of the United States
 
Notwithstanding any provision of this Program to the contrary, in order to
foster and promote the achievement of the purposes of the Program, or to comply
with these provisions in other countries in which the Company or any Subsidiary
operates or has Employees, the Committee, in its sole discretion, shall have the
power and authority to (i) determine which Employees employed outside the United
States are eligible to participate in the Program, (ii) modify the terms and
conditions of any options granted to Employees who are employed outside the
United States (including the grant of stock appreciation rights, as described in
the following paragraph, in lieu of Stock Options), and (iii) establish
subprograms, modified Option exercise procedures and other terms and procedures
to the extent such actions may be necessary or advisable.
 
The Committee in its discretion may grant stock appreciation rights in lieu of
Stock Options to Employees employed outside the United States. A stock
appreciation right shall provide an Employee the right to receive in cash the
difference between the Fair Market Value of a share of Common Stock on the grant
date and the exercise date, and otherwise shall have the same terms and
conditions as a Stock Option granted hereunder. Stock appreciation rights
granted under this Section 8 shall be considered as Stock Options for the
application of the limitations in Section 4(a) of the Program.
 
9. No Rights as a Stockholder
 
No Participant (or other person having the right to exercise an Option) shall
have any of the rights of a stockholder of the Company with respect to shares
subject to an Option until the issuance of a stock certificate to such person
for such shares or the establishment of an account evidencing ownership of such
shares in uncertificated form, except as otherwise provided in Section 4(b).
 
10. Restricted Stock
 
     a) Restricted Stock Grants. The Committee may grant Restricted Stock to
such key persons, in such amounts, and subject to such vesting and forfeiture
provisions and other terms and conditions as the Committee shall determine in
its sole discretion, subject to the provisions of the Program. The terms of a
grant of Restricted Stock shall be contained in an Agreement, which shall
contain the number of shares of Restricted Stock granted, when the Restricted
Stock vests and any additional terms and conditions not inconsistent with this
Program that the Committee deems to be appropriate If the Restricted Stock is
newly issued by the Company, the Participant must make payment to the Company or
its exchange agent in an amount at least equal
 
-8-
 

--------------------------------------------------------------------------------



to the par value of the shares as required by the Committee and in accordance
with the Delaware General Corporation Law.
 
     b) Issuance of Stock Certificate(s). Promptly after the Committee grants
Restricted Stock to a Participant, the Company or its exchange agent shall issue
to the Participant a stock certificate or stock certificates for the shares of
Common Stock covered by the Award or shall establish an account evidencing
ownership of the stock in uncertificated form. Upon the issuance of such stock
certificate(s) or establishment of such account, the Participant shall have the
rights of a stockholder with respect to the restricted stock, subject to: (i)
the nontransferability restrictions and forfeiture provision described in
Sections 10(d) and 10(e); (ii) in the Committee’s discretion, a requirement that
any dividends paid on such shares shall be held in escrow until all restrictions
on such shares have lapsed; and (iii) any other restrictions and conditions
contained in the applicable Agreement.
 
     c) Custody of Stock Certificate(s). Unless the Committee shall otherwise
determine, any stock certificates issued evidencing shares of restricted stock
shall remain in the possession of the Company until such shares are free of any
restrictions specified in the applicable Agreement. The Committee may direct
that such stock certificate(s) bear a legend setting forth the applicable
restrictions on transferability or, if the Restricted Stock is in book entry
form, that such book entry or account be subject to electronic coding or stop
order indicating that such shares of Restricted Stock are restricted by the
terms of the Program. Such legend, electronic coding or stop order shall not be
removed until such shares of Restricted Stock vest.
 
     d) Nontransferability. Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as otherwise
specifically provided in this Program or the applicable Agreement. The Committee
at the time of grant shall specify the date or dates (which may depend upon or
be related to a period of continued employment with the Company, the attainment
of performance goals or other conditions or a combination of such conditions) on
which the nontransferability of the restricted stock shall laps.
 
     e) Termination of Employment. Except as may otherwise be provided by the
Committee at any time prior to a Participant’s Termination of Employment, a
Participant’s Termination of Employment for any reason (including death) shall
cause the immediate forfeiture of all Restricted Stock that has not yet vested
as of the date of such Termination of Employment. Unless the Board or the
Committee determines otherwise, all dividends paid on such shares also shall be
forfeited, whether by termination of any escrow arrangement under which such
dividends are held, by the Participant’s repayment of dividends received
directly, or otherwise.
 
11. Unrestricted Stock
 
The Committee may grant (or sell at a purchase price at least equal to par
value) shares of Common Stock free of restrictions under the Program, to such
key persons and in such amounts as the Committee shall determine in its sole
discretion. Shares may be thus granted or sold in respect of past services or
other valid consideration.
 
-9-
 

--------------------------------------------------------------------------------



12. Stock Units
 
     a) Stock Unit Grants. The Committee may grant Stock Units to such key
persons, in such amounts, and subject to such terms and conditions as the
Committee shall determine in its discretion, subject to the provisions of the
Program. The terms of a grant of Stock Units shall be contained in an Agreement,
which shall contain the number of Stock Units granted, whether the Stock Unit is
subject to vesting and, to the extent applicable, when the Stock Units vest,
when the shares of Common Stock will be issued and any additional terms and
conditions not inconsistent with this Program that the Committee deems to be
appropriate. Unless the applicable Agreement provides otherwise, a share of
Common Stock will be issued immediately upon vesting of a Stock Unit. Stock
Units may be awarded independently of or in connection with any other Award
under the Program.
 
     b) Nontransferability. Stock Units may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as otherwise specifically
provided in this Program or the applicable Agreement.
 
     c) Vesting. Stock Units may be granted fully vested or subject to vesting.
If a Stock Units is subject to vesting, the Committee at the time of grant shall
specify the date or dates (which may depend upon or be related to a period of
continued employment with the Company, the attainment of performance goals or
other conditions or a combination of such conditions) on which the Stock Units
shall vest.
 
     d) Termination of Employment. Except as may otherwise be provided by the
Committee at any time prior to a Participant’s Termination of Employment, a
Participant’s termination of employment for any reason (including death) shall
cause the immediate forfeiture of all Stock Units that have not yet vested as of
the date of such Termination of Employment.
 
13. Consents and Approvals
 
If the Committee shall at any time determine that any Consent (as hereinafter
defined) is necessary or desirable as a condition of, or in connection with, the
issuance of shares under the Program or the taking of any other action
thereunder (each such action being hereinafter referred to as a “Program
Action”), then such Program Action shall not be taken, in whole or in part,
unless and until such Consent shall have been effected or obtained to the full
satisfaction of the Committee. The term “Consent” as used herein with respect to
any Program Action means (a) any and all listings, registrations or
qualifications in respect thereof upon any securities exchange or under any
federal, state or local law, rule or regulation, (b) any and all written
agreements and representations by the Participant with respect to the
disposition of shares, or with respect to any other matter, which the Committee
shall deem necessary or desirable to comply with the terms of any such listing,
registration or qualification or to obtain an exemption from the requirement
that any such listing, qualification or registration be made and (c) any and all
consents, clearances and approvals in respect of a Program Action by any
governmental or other regulatory bodies.
 
-10-
 

--------------------------------------------------------------------------------



14. Change in Control
 
     a) Change in Control Defined. A “Change in Control” shall be deemed to have
occurred at such time as:
 
          (i) a “person” or “group” within the meaning of Section 13(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) (other than the Company or
any of its Subsidiaries or any employee benefit plans of the Company or any of
its Subsidiaries or any Permitted Holders) becomes the direct or indirect
“beneficial owner”, as defined in Rule 13d-3 under the Exchange Act, of 50% or
more, in the aggregate, of the voting power of the (x) Common Stock and Class B
Common Stock then outstanding or (y) other capital stock into which the Common
Stock or Class B Common Stock is reclassified or changed;
 
          (ii) the consummation of any share exchange, consolidation or merger
of the Company pursuant to which the Common Stock will be converted into cash,
securities or other property or any sale, lease or other transfer in one
transaction or a series of transactions of all or substantially all of the
consolidated assets of the Company and its Subsidiaries, taken as a whole, to
any person other than to a Subsidiary of the Company; provided, however, that a
transaction where the holders of the Common Stock and the Class B Common Stock
immediately prior to such transaction own, directly or indirectly, more than 50%
of aggregate voting power of all classes of common equity of the continuing or
surviving corporation or transferee entitled to vote generally in the election
of directors immediately after such event shall not be a Change in Control;
 
          (iii) the Continuing Directors cease to constitute at least a majority
of the Company’s board of directors; or
 
          (iv) the stockholders of the Company approve any plan or proposal for
the liquidation or dissolution of the Company.
 
     “Permitted Holder” means each of Dr. Felix Zandman or his wife, children or
lineal descendants, the Estate of Mrs. Luella B. Slaner or her children or
lineal descendants, any trust established for the benefit of such persons, or
any “person” (as such term is used in Section 13(d) or 14(d) of the Exchange
Act), directly or indirectly, controlling, controlled by or under common control
with any such person mentioned in this paragraph or any trust established for
the benefit of such persons or any charitable trust or non-profit entry
established by a Permitted Holder, or any group in which such Permitted Holders
hold more than a majority of the voting power of the Common Stock and Class B
Common Stock deemed to be beneficially owned by such group.
 
     “Continuing Director” means a director who either was a member of the Board
of Directors on April 1, 2008 or who becomes a member of the Board of Directors
subsequent to that date and whose election, appointment or nomination for
election by the stockholders of the Company is duly approved by a majority of
the Continuing Directors on the Board of Directors at the time of such approval,
either by a specific vote or by approval of the proxy statement issued by the
Company on behalf of the Board of Directors in which such individual is named as
nominee for director.
 
-11-
 

--------------------------------------------------------------------------------



      b) Effect of a Change in Control.
 
           (i) Upon the occurrence of a Change in Control, the Committee may
cause all or some of the Awards outstanding under the Program to be fully vested
as of the effective date of the Change in Control.
 
           (ii) Upon the occurrence of a Change in Control that results in (i) a
dissolution or liquidation of the Company, (ii) a sale of all or substantially
all of the Company’s assets, (iii) a merger or consolidation involving the
Company in which the Company is not the surviving corporation or (iv) a merger
or consolidation involving the Company in which the Company is the surviving
corporation but the holders of shares of Common Stock receive securities of
another corporation and/or other property, including cash, the Committee shall,
in its absolute discretion (which may include not treating all Options
uniformly), elect to either:
 

            1.       amend each Stock Option so that it becomes exercisable in
full at least two weeks before the occurrence of such event and expires upon the
occurrence of such event;   2. cancel, effective immediately prior to the
occurrence of such event, each Stock Option outstanding immediately prior to
such event (whether or not then exercisable), and, in full consideration of such
cancellation, pay to the Participant an amount in cash, for each share of Common
Stock subject to such Stock Option equal to the excess of (x) the value, as
determined by the Committee in its absolute discretion, of the property
(including cash) received by the holder of a share of Common Stock as a result
of such event over (y) the exercise price of such Stock Option; or   3. provide
for the exchange of each Stock Option outstanding immediately prior to such
event (whether or not then exercisable) for an option on some or all of the
property which a holder of the number of shares of Common Stock subject to such
Stock Option would have received and, incident thereto, make an equitable
adjustment as determined by the Committee in its absolute discretion in the
exercise price of the Stock Option, or the number of shares or amount of
property subject to the Stock Option or, if appropriate, provide for a cash
payment to the Participant in partial consideration for the exchange of the
Stock Option.

 
           (iii) The Committee shall appropriately adjust outstanding grants of
Stock Units to reflect any dividend, stock split, reverse stock split,
recapitalization, merger, consolidation, combination, exchange of shares or
similar corporate change in order to prevent the enlargement or dilution of
rights of Participants.
 
15. Limitations Imposed by Section 162(m)
 
     a) Qualified Performance-Based Compensation. The Committee may make the
granting and/or vesting of an Award subject to the attainment of one or more
pre-established objective performance goals during a performance period, as set
forth below. It is intended that
 
-12-
 

--------------------------------------------------------------------------------



the compensation realized by the Participant from such Awards would qualify as
“qualified performance-based compensation” within the meaning of Code section
162(m).
 
          (i) Performance Goals. Prior to the ninety-first (91st) day of the
applicable performance period or during such other period as may be permitted
under section 162(m) of the Code, the Committee shall establish one or more
objective performance goals with respect to such performance period. Such
performance goals shall be expressed in terms of one or more of the following
criteria: (a) earnings (either in the aggregate or on a per-share basis,
reflecting dilution of shares as the Committee deems appropriate and, if the
Committee so determines, net of or including dividends); (b) adjusted net income
(meaning net income, excluding specified items of income, expense, gain or loss,
including, without limitation, any or all of restructuring and related severance
costs, fixed asset or inventory write-downs and related purchase commitment
charges, impairment charges for goodwill or indefinite-lived intangible assets,
and individually material one-time gains or charges); (c) adjusted operating
income (meaning operating income, excluding specified items of income, expense,
gain or loss, including, without limitation, any or all of restructuring and
related severance costs, fixed asset or inventory write-downs and related
purchase commitment charges, impairment charges for goodwill or indefinite-lived
intangible assets, and individually material one-time gains or charges), (d)
gross or net sales; (e) cash flow(s) (including either operating or net cash
flows); (f) financial return ratios; (g) total shareholder return, shareholder
return based on growth measures or the attainment by the shares of a specified
value for a specified period of time, share price or share price appreciation;
(h) value of assets, return or net return on assets, net assets or capital
(including invested capital); (i) adjusted pre-tax margin; (j) margins, profits
and expense levels; (k) dividends; (l) market share, market penetration or other
performance measures with respect to specific designated products or product
groups and/or specific geographic areas; (m) reduction of losses, loss ratios or
expense ratios; (n) reduction in fixed costs; (o) operating cost management; (p)
cost of capital; (q) debt reduction; (r) productivity improvements; (s)
inventory turnover measurements; or (t) customer satisfaction based on specified
objective goals or a Company-sponsored customer survey. Each such performance
goal (A) may be expressed (1) with respect to the Company as a whole or with
respect to one or more divisions or business units, (2) on a pre-tax or
after-tax basis, (3) on an absolute and/or relative basis, and (B) may employ
comparisons with past performance of the Company (including one or more
divisions) and/or the current or past performance of other companies, and in the
case of earnings-based, net income-based or operating income-based measures, may
employ comparisons to net revenues, capital, stockholders' equity and shares
outstanding.
 
To the extent applicable, the measures used in performance goals set under the
Program shall be determined in accordance with generally accepted accounting
principles (“GAAP”) and in a manner consistent with the methods used in the
Company's regular reports on Forms 10-K and 10-Q, without regard to any of the
following, unless otherwise determined by the Committee consistent with the
requirements of section 162(m)(4)(C) and the regulations thereunder:
 

           1.       all items of gain, loss or expense for a fiscal year that
are related to special, unusual or non-recurring items, events or circumstances
affecting the Company or the financial statements of the Company;

-13-
 

--------------------------------------------------------------------------------




            2.       all items of gain, loss or expense for a fiscal year that
are related to (i) the disposal of a business or discontinued operations or (ii)
the operations of any business acquired by Company during the fiscal year; and  
3. all items of gain, loss or expense for a fiscal year that are related to
changes in accounting principles or to changes in applicable law or regulations.
  4. To the extent any objective performance goals are expressed using any
earnings or sales-based measures that require deviations from GAAP, such
deviations shall be at the discretion of the Committee and established at the
time the applicable performance goals are established.

 
           (ii) Performance Period. The Committee in its sole discretion shall
determine the length of each performance period.
 
     b) Nonqualified Deferred Compensation. Notwithstanding any other provision
hereunder, if and to the extent that the Committee determines the Company’s
federal tax deduction in respect of an Award may be limited as a result of
section 162(m) of the Code, the Committee may take the following actions:
 
           (i) With respect to Options, the Committee may delay the exercise or
payment, as the case may be, in respect of such Options until a date that is
within 30 days after the date that compensation paid to the grantee no longer is
subject to the deduction limitation under section 162(m) of the Code. In the
event that a Participant exercises an Option at a time when the grantee is a
162(m) covered employee, and the Committee determines to delay the exercise or
payment, as the case may be, in respect of such Option, the Committee shall
credit a cash amount equal to the Fair Market Value of the Common Stock payable
to the Participant to a book account. The amount credited to the book account
shall be paid to the Participant within 30 days after the date that compensation
paid to the grantee no longer is subject to the deduction limitation under
section 162(m) of the Code. The Participant shall have no rights in respect of
such book account and the amount credited thereto shall not be transferable by
the Participant other than by will or laws of descent and distribution. The
Committee may credit additional amounts to such book account as it may determine
in its sole discretion. Any book account created hereunder shall represent only
an unfunded, unsecured promise by the Company to pay the amount credited thereto
to the Participant in the future.
 
           (ii) With respect to Restricted Stock or Stock Units, the Committee
may require the Participant to surrender to the Committee any certificates with
respect to Restricted Stock and agreements with respect to Stock Units, in order
to cancel the awards of such Restricted Stock or Stock Units. In exchange for
such cancellation, the Committee shall credit to a book account a cash amount
equal to the Fair Market Value of the shares of Common Stock subject to such
Awards. The amount credited to the book account shall be paid to the Participant
within 30 days after the date that compensation paid to the grantee no longer is
subject to the deduction limitation under section 162(m) of the Code. The
Participant shall have no rights in respect of such book account and the amount
credited thereto shall not be transferable by the Participant other than by will
or laws of descent and distribution. The Committee may credit
 
-14-
 

--------------------------------------------------------------------------------



additional amounts to such book account as it may determine in its sole
discretion. Any book account created hereunder shall represent only an unfunded,
unsecured promise by the Company to pay the amount credited thereto to the
Participant in the future.
 
16. Tax Withholding
 
The Company shall withhold any taxes required to be withheld by federal, state
or local government in connection with an Award. The Company shall have the
right to require a Participant to remit to the Company an amount sufficient to
satisfy any federal, state and local withholding tax requirements prior to the
delivery of any certificate or certificates for shares. A Participant may pay
the withholding tax in cash, or, if the Agreement provides, a Participant may
also elect to have the number of shares of Common Stock he is to receive reduced
by the smallest number of whole shares of Common Stock which, when multiplied by
the Fair Market Value of the shares determined as of the date on which the
amount of tax to be withheld is determined, is sufficient to satisfy federal,
state and local, if any, withholding taxes arising from the Award. Any such
election must be made on or before the date on which the amount of tax required
to be withheld is determined.
 
17. Right of Discharge Reserved
 
Nothing in the Program or in any Agreement shall confer upon any Participant the
right to continue as an Employee or executive officer of the Company or any
Subsidiary, or affect any right which the Company may have to terminate such
Employee or executive officer.
 
18. Amendment
 
The Board may amend the Program, and the Committee may amend any outstanding
Agreement, in any respect whatsoever, except that, other than pursuant to
Section 14(b), no amendment to an outstanding Agreement shall materially impair
any rights or materially increase any obligations of any Participant under any
Award without the consent of the Participant (or, after the Participant's death,
the person succeeding to the Participant’s interests with respect to the Award).
An amendment shall be subject to stockholder approval to the extent necessary
for compliance with Code section 162(m) and other applicable law or regulation.
 
19. Term of the Program
 
This Program shall be effective as of [July 6, 2010], subject to approval by the
stockholders of the Company. The Program shall terminate upon the earlier of (i)
the date on which all Common Stock available under this Program have been
issued, (ii) the tenth anniversary of the effective date, or (iii) the
termination of this Program by the Committee subject to approval of the Board of
Directors of the Company. No Award may be granted after the termination of the
Program. Any outstanding Awards as of the date the Program terminates shall
remain in full force and effect, subject to the terms of the Program and the
relevant Agreement relating to such Award.
 
20. Indemnification
 
Each person who is or shall have been a member of the Committee, or of the Board
of Directors, shall be indemnified and held harmless by the Company from and
against any loss, cost, liability
 
-15-
 

--------------------------------------------------------------------------------



or expense that may be imposed upon or reasonably incurred by such person in
connection with or resulting from any claim, action, suit or proceeding to which
such person may be a party or in which such person may be involved by reason of
any action taken or failure to act under the Program and against and from any
and all amounts paid by such person in settlement thereof with the Company's
approval, or paid by such person in satisfaction of any judgment in any such
action, suit or proceeding against such person, provided such person shall give
the Company an opportunity, at its own expense, to handle and defend the same
before such person undertakes to handle and defend it on such person's own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled from the
Company, as a matter of law, or otherwise.
 
21. Successors
 
All obligations of the Company under the Program, with respect to any Award
granted hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.
 
22. Severability
 
In the event any provision of the Program shall be held illegal or invalid for
any reason, such illegality or invalidity shall not affect the remaining parts
of the Program, and the Program shall be construed and enforced as if the
illegal or invalid provision had not been included.
 
23. Governing Law
 
This Program and any grant of Awards made and any action taken hereunder shall
be subject to and construed and interpreted in accordance with the laws of the
State of Delaware, without giving effect to principles of conflict of laws.
 
-16-
 

--------------------------------------------------------------------------------